                                                                       12/26/2018




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                               CR 18-73-BLG-SPW
                     Plaintiff,

 vs.                                         ORDER

 LANCE X. RATCLIFF,

                     Defendant.

       Upon the Defendant’s Unopposed Motion to Extend Self Surrender Date

(Doc. 36), and for good cause being shown,

       IT IS HEREBY ORDERED that Defendant’s Motion to Extend Self

Surrender Date is GRANTED.

       IT IS FURTHER ORDERED that Defendant, Lance X. Ratcliff shall self-

surrender to FPC Yankton, South Dakota by Wednesday, January 2, 2019 at 2:00

p.m.
                                       1
      IT IS FURTHER ORDERED that counsel for Defendant shall

immediately contact FPC Yankton, South Dakota regarding the making of this

Order.

      DATED this 26th day of December, 2018.




                                          SUSAN P. WATTERS
                                          United States District Judge




                                      2
